Name: Council Regulation (EC) No 1823/96 of 16 September 1996 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (second series 1996)
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 21 . 9 . 96 rENl Official Journal of the European Communities No L 241 / 13 COUNCIL REGULATION (EC) No 1823/96 of 16 September 1996 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (second series 1996) listed in the Annex shall be suspended at the levels and within the limits of the Community tariff quota indicated for each product. 2 . Imports of the product in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 22 of Regula ­ tion (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aqua ­ culture products (2) is at least equal to the reference price fixed, or to be fixed, by the Community for the product concerned . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies of certain species of whole herrings currently depend on imports from third coun ­ tries; whereas it is in the Community's interest to suspend in part or in whole the customs duties for the products in question , within Community tariff quotas of an ap ­ propriate volume; whereas, in order not to jeopardize the development prospects of this production in the Com ­ munity and to ensure an adequate supply to satisfy user industries, it is advisable to open those quotas for the rest of 1996; Whereas, by Regulation (EC) No 789/96 ('), the Council opened autonomous tariff quotas for certain fishery products for 1996; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community; whereas, to ensure the efficiency of a common administration of these quotas, there is no reasonable obstacle to autho ­ rizing the Member States to draw from the quota volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, Article 3 If an importer presents in a Member State an entry for release for free circulation, including a request for prefe ­ rential benefit for the product covered by this Regulation and if this entry for release is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount. The drawing request, with indication of the date of accep ­ tance of the said entries, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the entries for release for free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits . If a Member State does not use the quantities drawn it shall return them as soon as possible to the corresponding quota amount. HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 September 1996 until 31 December 1996, the customs duties applicable on importation to products (2) OJ No L 388, 31 . 12. 1992, p . 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31 . 12. 1994, p . 15).(') OJ No L 108 , 1 . 5 . 1996, p. 8 . No L 241 / 14 EN Official Journal of the European Communities 21 . 9 . 96 Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro-rata basis with respect to the requests . Member States shall be informed by the Commission of the drawings made . Article 4 Each Member State shall ensure that importers of the products concerned have equal and uninterrupted access to the quotas for such time as the residual balance of the quota volumes so permits . Article 6 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1996 . For the Council The President I. YATES 21 . 9 . 96 EN Official Journal of the European Communities No L 241 / 15 ANNEX Order No CN code Taric subdivision Description of goods Amount of quota (in tonnes) Quota duty (% ) 09.2788 ex 0302 40 98 ex 0303 50 98 * 10 * 10 Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes , fresh, chilled or frozen for industrial manufacture (a) (b) 40 000 0 (') Control of the use for this special purpose shall be earned out pursuant to the relevant Community provisions . C1) This quota is available for products intended to undergo any operation, unless it is solely for one or more of the following operations:  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation . However the quota is not available for products intended, in addition to undergo treatment (or operations) which gives quota entitlement, where such treat ­ ment (or operations) is (are) carried out at retail or catering level . The reduction of customs duties shall apply only to fish intended for human consump ­ tion .